 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HENRY A. JONES,                                    No. 2:13-cv-0451 AC P
12                       Plaintiff,
13            v.
                                                         ORDER
14    P. KUPPINGER, et al.,
15                       Defendants.
16

17          On November 14, 2019, the undersigned granted the oral motion of plaintiff’s appointed

18   counsel to withdraw, and vacated the trial date of November 18, 2019. ECF No. 197. The court

19   has made inquiries regarding the availability of substitute pro bono counsel, and counsel is not

20   available. The court finds that plaintiff’s pro se filings, including those filed during the time that

21   he was represented by counsel, demonstrate his ability to articulate his positions and to represent

22   himself. Accordingly, new counsel will not be appointed and plaintiff again proceeds in pro se.

23          It is the intent of the undersigned to promptly reschedule the trial for the earliest feasible

24   dates. Accordingly, IT IS HEREBY ORDERED that plaintiff and defense counsel shall, on or

25   before November 29, 2019, file separate statements identifying any dates within the next six

26   months when they and/or their witnesses are unavailable to participate in a four day trial. In light

27   ////

28   ////
                                                         1
 1   of the age and procedural history of this case, requests to re-open discovery or for additional pre-
 2   trial proceedings (other than a pre-trial status conference) will not be entertained.
 3   DATED: November 15, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
